PER CURIAM.
Over a period of years, both the Probate Division and the General Jurisdiction Division of the Circuit Court ordered frozen in the registry of the court funds totaling more than $81,000.00. Those funds belong to the Estate of Bernard Herskowitz, and were originally deposited in the registry of the court as a tender to one of the Estate’s potential creditors.
In refusing to release those funds to the Estate for distribution, the trial court abused its discretion. There is absolutely no basis in the record for continuing to retain the frozen funds in custodia legis.
Reversed and remanded with directions to release the funds to the Estate of Bernard Herskowitz.